




EXHIBIT 10.2.43



--------------------------------------------------------------------------------



CHARMING SHOPPES, INC.


2003 Non-Employee Directors Compensation Plan
(A Subplan under the 2010 Stock Award and Incentive Plan)
Amended and Restated Effective January 18, 2012
    

--------------------------------------------------------------------------------



1.    Purpose and Scope of the Plan.


(a)    Purpose. The purpose of this 2003 Non-Employee Directors Compensation
Plan (the "Plan") of Charming Shoppes, Inc. (the "Company") is to specify grant
policies, deferral features and related terms of awards to non-employee
directors under the 2010 Stock Award and Incentive Plan (the “2010 Plan”). This
Plan is intended to advance the interests of the Company and its shareholders by
providing for fair and adequate equity compensation of non-employee directors
and an opportunity for deferral of compensation in order to attract and retain
high quality persons to serve as directors and to enable such persons to
increase their proprietary interest in the Company. In furtherance of this
purpose, the Plan specifies policies governing grants of Options, Stock
Appreciation Rights, Restricted Share Units, and/or Restricted Stock and the
opportunity for a director to elect deferred and alternative forms of
compensation in lieu of cash fees for service as a director, including Deferred
Shares and deferred cash.


(b)    Effect of Amendment and Restatement of the Plan. The Company hereby
amends and restates the Plan, effective June 24, 2010. The effect of this June
24, 2010 amendment and restatement is to designate the Plan as a subplan under,
and implementing, the 2010 Plan, such that grants on and after June 24, 2010 are
subject to the terms of the 2010 Plan and this Plan. This Plan was initially
adopted on August 21, 1996 and was subsequently amended and restated on several
occasions. Non-employee director compensation paid or granted before June 24,
2010 was governed by the Plan and other policies of the Company then in effect,
except that Section 4 hereof applies to any outstanding Deferred Shares, Section
6(a) applies to any outstanding Restricted Stock and Section 6(b) applies to
RSUs granted in 2007 and thereafter, and except as otherwise provided in the
Plan with specific reference to awards granted before June 24, 2010.


(c)    Grandfathered Accounts. The amendment and restatement of January 1, 2005
and subsequent amendments to the Plan shall not affect Grandfathered Accounts
(as defined below), which shall continue to be subject to, and governed by, the
terms and conditions of the Plan as in effect on December 31, 2004, except as
otherwise provided in the Plan with specific reference to Grandfathered
Accounts.


(d)    Relation of Plan to Other Director Compensation. The amount, timing, and
other terms of cash compensation that may be paid by the Company to non-employee
directors are not governed by this Plan, except for cash-settled equity awards
hereunder and except to the extent that opportunities for deferral of cash
compensation otherwise payable to a director, or receipt of such cash
compensation in alternative forms, may be made available to a director under
this Plan. In addition, adoption of the Plan does not limit the authority of the
Board of Directors in adopting other compensation programs in which directors
may participate.



1

--------------------------------------------------------------------------------




2.    Definitions. In addition to the terms defined in Section 1, the following
terms shall be defined as set forth below:


(a)    "Account" means the account established and maintained by the Company for
RSUs granted under Section 6 and Deferred Shares and deferred cash credited
under Section 8. A subaccount for RSUs and a subaccount for such Deferred Shares
and deferred cash may be designated within the Account. The Account and RSUs,
Deferred Shares and deferred cash credited to the Account will be maintained
solely as bookkeeping entries by the Company to evidence unfunded obligations of
the Company.


(b)    "Administrator" means the individual or committee specified in Section
3(b) to whom the Board has delegated authority to administer the Plan.


(c)    "Beneficiary" means the person(s) or trust(s) which have been designated
by a Participant in his or her most recent written beneficiary designation filed
with the Administrator to receive the benefits specified under the Plan upon
such Participant's death. If, upon a Participant's death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person(s) or trust(s) entitled by will or the laws of descent and
distribution to receive such benefits.


(d)    "Board" means the Board of Directors of the Company. The Board may
delegate its functions to a committee of the Board as specified under Section
3(a), in which case references to the Board shall be deemed to include such
committee.


(e)    "Change in Control" and related terms are defined in Section 12.


(f)    "Code" means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.


(g)    "Deferred Shares" means a Share Unit credited to a Participant's Account
under Section 8 as a result of deferral of cash fees or other deferral permitted
hereunder.
 
(h)    "Director Compensation" means annual retainer fees payable to a director
in his or her capacity as such for service on the Board and service as chairman
of any Board committee, and any other fees payable to a director in his or her
capacity as such for attending meetings and other service on the Board and Board
committees; provided, however, that the Administrator may determine that
specific fees will not be deemed Director Compensation (such determination to be
made in advance of the applicable deadline for deferral of fees) and may
determine that cash paid in settlement of Cash-Settled RSUs will be deemed to be
Director Compensation. Reimbursement of expenses does not constitute Director
Compensation.


(i)    "Disability" means a Participant's termination of service as a director
of the Company due to a physical or mental incapacity of long duration which
renders the Participant unable to perform the duties of a director of the
Company.


(j)    "Exchange Act" means the Securities Exchange Act of 1934, as amended,
including rules thereunder and successor provisions and rules thereto.


(k)    "Grandfathered Account" means that portion of a Participant's Account
that was earned and vested as of December 31, 2004, and shall include earnings
(including dividends paid in accordance with Section 13(b) and dividends and
dividend equivalents paid in accordance with Section 9(a)) credited to such
Grandfathered Account under the terms of the Plan. All Grandfathered Accounts
shall be calculated in accordance with Section 409A of the Code. The Company
shall maintain a separate record of Grandfathered Accounts.

2

--------------------------------------------------------------------------------




(l)    "Fair Market Value" means, with respect to Shares, the fair market value
of such Shares determined by such methods or procedures as shall be established
from time to time by the Board. Unless otherwise determined by the Board, the
Fair Market Value of a Share as of any given date means the closing sale price
of a Share reported on the Nasdaq Global Select Market (or, if Shares are then
principally traded on a national securities exchange, in the reported "composite
transactions" for such exchange) for such date, or, if no Shares were traded on
that date, on the next preceding day on which there was such a trade.


(m)    “Mandatory Retirement” means the termination of a director's service in
accordance with any mandatory retirement policy adopted by the Board of
Directors and then in effect.


(n)    "Option" means the right, granted to a Participant under Section 7, to
purchase a specified number of Shares at the specified exercise price for a
specified period of time under the Plan. All Options will be non‑qualified stock
options.


(o)    "Participant" means any person who has been granted an Option which
remains outstanding, has RSUs, Deferred Shares or deferred cash credited to his
or her Account, or has elected to defer receipt of Director Compensation in the
form of Deferred Shares or deferred cash under the Plan.


(p)    "Plan Year" means, with respect to a Participant, the period commencing
at the time of election of the director at an annual meeting of shareholders (or
the election of a class of directors if the Company then has a classified Board
of Directors), or the director's initial appointment to the Board if not at an
annual meeting of shareholders, and continuing until the close of business of
the day preceding the next annual meeting of shareholders.


(q)    "Restricted Stock" means Shares granted under Section 6, subject to a
risk of forfeiture and restrictions on transfer for a specified period.


(r)    "RSU" or "Restricted Share Unit" means a Share Unit credited to a
Participant's Account as a grant under Section 6, which is subject to a risk of
forfeiture for a specified period.


(s)    "Shares" means shares of common stock of the Company and such other
securities as may be substituted or resubstituted for Shares pursuant to Section
13(b).


(t)    "Share Unit" means a right to receive, at a specified settlement date,
delivery of one Share or the cash Fair Market Value of a Share at that date,
subject to the terms and conditions of the Plan. Share Units in the form of RSUs
shall be subject to a risk of forfeiture, but Share Units in the form of
Deferred Shares will be at all times non-forfeitable. Share Units and related
awards settleable in cash shall be referred to as "Cash-Settled" and those
settleable in Shares shall be referred to as "Share-Settled." A given award will
be deemed to be a Share-Settled award unless it has been specifically designated
as a Cash-Settled award in this Plan or otherwise by the Board in writing.


(u)    "Stock Appreciation Right" or "SAR" means the right, granted to the
Participant under Section 7, to receive, upon exercise thereof, the excess of
(i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the SAR as determined by the Board at the time of grant.


(v)    "Valuation Date" shall mean the close of business on the last business
day of each calendar quarter and, in the case of any final distribution of
deferred cash from a Participant's Account, the day as of which such
distribution is made; provided, however, that the Administrator may specify a
different Valuation Date in order to coordinate the Participant's deferred cash
balance with any actual investment by which the deferred cash balance is to be
measured.



3

--------------------------------------------------------------------------------




3.    Administration.


(a)    Authority. Both the Board and the Administrator (subject to the ability
of the Board to restrict the Administrator) shall administer the Plan in
accordance with its terms, and shall have all powers necessary to accomplish
such purpose, including the power and authority to construe and interpret the
Plan, to define the terms used herein, to prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Board may delegate any or all of its functions
to a committee of the Board, provided that the Board shall approve the form and
amount of compensation to directors under any provision of the Plan. The
Administrator may perform any function of the Board under the Plan, except for
establishing the form and amount of compensation under any provision, adopting
material amendments to the Plan under Section 13(e), and any other function from
time to time specifically reserved by the Board to itself. Any actions of the
Board or the Administrator with respect to the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, except that any action of
the Administrator will not be binding on the Board. The Board and Administrator
may each appoint agents and delegate thereto powers and duties under the Plan,
except as otherwise limited by the Plan.


(b)    Administrator. The Administrator shall be the Executive Vice President,
General Counsel and Secretary of the Company, or, if that officer is
unavailable, the Executive Vice President, Chief Financial Officer, or, if that
officer is unavailable, the Executive Vice President and Director of Human
Resources; provided, however, that the Board may designate a different
individual or committee to serve as Administrator. In any case in which a
director is a member of the Administrator, such director shall not act on or
decide any matter relating solely to himself or herself or any of his or her
rights or benefits under the Plan. No bond or other security need be required of
the Administrator or any member thereof in any jurisdiction.


(c)    Limitation of Liability. Each member of the Board and the Administrator
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Company or any subsidiary, the Company's independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Board or the Administrator, nor any person to whom
ministerial duties under the Plan have been delegated, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and any such person shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.


4.    Shares Available Under the Plan. With respect to awards granted under the
Plan on or after June 24, 2010, such awards shall be deemed to be granted under
the 2010 Plan, and Shares delivered in respect of such awards shall be drawn
from the Shares reserved and available under the 2010 Plan. Shares subject to
and to be delivered in connection with awards granted before June 24, 2010
(including Deferred Shares) which remain outstanding at that date shall be drawn
from the shares reserved and available under the Plan at the time of grant; such
Shares delivered under the Plan may consist, in whole or in part, of authorized
and unissued Shares or treasury Shares. The counting of Shares in connection
with any event relating to a Plan award granted on or after June 24, 2010 shall
be governed by the 2010 Plan. On and after June 24, 2010, no special counting
provisions shall apply (i.e., no Shares will be “recaptured”) in connection with
any event relating to an outstanding award granted before June 24, 2010.


5.    Eligibility. Each non‑employee director of the Company may participate in
the Plan, subject to the terms hereof. No person other than those specified in
this Section 5 will be eligible to participate in the Plan. The Administrator
will notify each person of his or her eligibility to participate in an elective
feature of the Plan not later than 15 days prior to any deadline for filing an
election form.

4

--------------------------------------------------------------------------------




6.    Grants of Restricted Stock or RSUs. Restricted Stock and/or RSUs shall be
granted to non‑employee directors in accordance with policies established from
time to time by the Board specifying the directors or classes of directors to be
granted such awards, the number of shares of Restricted Stock or RSUs to be
granted, and the time or times at which such awards shall be granted. An award
granted under this Section 6 shall become vested and non-forfeitable at such
dates as may be specified by the Board, and shall have such other terms as may
be established by the Board.


(a)    One-Time Grant Upon First Election as a Non-Employee Director. The policy
with respect to newly appointed or elected non-employee directors under this
Section 6, effective as of June 21, 2007 and continuing until modified or
revoked by the Board, shall be as follows:


(i)
Award Type and Amount. Effective June 21, 2007, one-time grants of Restricted
Stock to each newly appointed or elected non-employee director were
discontinued.



(ii)
Vesting and Forfeiture Terms. [Reserved]



(b)     Annual Grant to a Non-Employee Director. The policy with respect to
annual grants of RSUs under this Section 6, effective for the fiscal year
beginning January 29, 2012 and continuing until modified or revoked by the
Board, shall be as follows:


(i)
Award Type and Amount. For the fiscal year beginning January 29, 2012 and in
each subsequent fiscal year , RSUs shall be automatically granted to each
non-employee director eligible to participate in the Plan at the close of
business on June 1 of that year. The number of such RSUs to be granted shall
equal $135,000 (or such lesser amount as may be specified by the Board or
Compensation Committee) divided by the Fair Market Value of a Share on the date
of grant, with the resulting number of RSUs rounded to the nearest whole RSU. If
a non-employee director is initially elected or appointed at a date between June
2 and the following May 1 and if he or she is eligible to participate in the
Plan at that date, he or she will be automatically granted the number of RSUs
equal to (A) $135,000 (or such lesser amount as may be specified by the Board or
Compensation Committee) multiplied by a fraction the numerator of which is the
number of days from the date of grant to the next June 1 and the denominator of
which is 365, divided by (B) the Fair Market Value of a Share on the date of
grant, with the resulting number of RSUs rounded to the nearest whole RSU.



(ii)
Vesting and Forfeiture Terms. Such award shall become vested and non-forfeitable
as to all RSUs at the close of business on the next June 1 following the date of
grant, subject to the following:



(A)
In the event of a Change in Control or termination of the Participant's service
as a director due to death or Disability, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable in full.




5

--------------------------------------------------------------------------------




(B)
In the event of termination of the Participant's service as a director due to a
voluntary termination of service or Mandatory Retirement by the Participant, the
award, if --not previously vested or forfeited, shall immediately vest and
become non-forfeitable as to that number of RSUs equal to the total number of
RSUs multiplied by a fraction the numerator of which is the number of days from
the date of grant to the date of termination of service and the denominator of
which is the number of days from the date of grant until June 1 of the year
following the date of grant of such award (such fraction in no event will exceed
one). This provision will also apply in the case of a director who fails to be
reelected as a director at an annual meeting of shareholders.



Unless otherwise determined by the Board, an award of RSUs (or portion thereof)
that has not vested at or before the time of termination of the Participant's
service as a director (this would include all unvested RSUs in the event of a
director's removal from service) as provided herein will cease to vest and will
be forfeited upon such termination.


(c)    Dividends and Dividend Equivalents. Unless otherwise determined by the
Board, cash dividends on Restricted Stock which are not large, special and
non-recurring and which are paid prior to the lapse of the risk of forfeiture on
such Restricted Stock shall be paid to the Participant when paid to the
Company's shareholders. Other dividends will be payable or not payable and
subject to adjustment to the Restricted Stock in accordance with Section 13(b).
Dividend Equivalents will be credited on RSUs in accordance with Section 9(a),
with the resulting additional RSUs subject to the same terms, including risk of
forfeiture, as the RSUs on which the dividend equivalent was paid (subject to
Section 9(a)(iv)).
 
(d)    Other Restricted Stock Terms. Restricted Stock shall be nontransferable
by the Participant at any time that the award remains subject to a risk of
forfeiture. Restricted Stock granted under the Plan may be evidenced in such
manner as the Administrator shall determine. Unless otherwise determined by the
Administrator, if certificates representing Restricted Stock are registered in
the name of the Participant, such certificates shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, the Company shall retain physical possession of the
certificate, and the Participant shall have delivered a stock power to the
Company, endorsed in blank, relating to the Restricted Stock. Upon the lapse of
restrictions on Restricted Stock, the Share certificate shall be released by the
Company to the Participant with any legend relating to such restrictions
removed.


(e)    Settlement of RSUs.


(i)
General Rule. Except as provided in (ii) - (v) below, RSUs shall be settled
promptly at the time the RSUs become vested (and in any case within 90 days
thereafter); provided, however, that settlement of RSUs shall be subject to
delayed settlement if and to the extent specified in Section 10(d), (e) or (f)
below.




6

--------------------------------------------------------------------------------




(ii)
Deferral Election. A director may elect to defer settlement of RSUs by timely
filing an election with the Company as provided below:



A.
Timing of Elections. A deferral election filed by the end of the calendar year
prior to the Plan Year in which the RSU is granted will in all cases be deemed
timely. In addition, a newly eligible Participant (within the meaning of Treas.
Reg. § 1.409A-2(a)(7)) may make a deferral election with respect to an initial
grant of RSUs under Section 6(b) not later than 30 days after his or her
election or appointment to the Board (which will apply only to the portion of
the RSUs attributable to service by the director after the election has been
filed). The Administrator may permit deferral elections to be filed at such
other times as are permitted under Section 409A of the Code (but such deferral
election deadlines must comply with applicable provisions of the 2010 Plan).



B.
Effect and Irrevocability of Elections. Elections relating to RSUs filed before
the calendar year in which the Plan Year to which they relate begins, other than
those subject to Section 9(c), shall become irrevocable immediately before the
beginning of such calendar year unless the Administrator specifies an earlier
time. Elections subject to Section 9(c) shall become irrevocable in accordance
with Section 9(c). Other elections shall become irrevocable upon filing or at
such other time as may be specified by the Administrator. The latest election
filed with the Administrator shall be deemed to supersede all prior inconsistent
elections that remain modifiable or revocable at the time of filing of the
latest election.



(iii)
Matters To Be Elected. The Administrator will provide a form or forms of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 6. This election form may be included
in the document evidencing the grant of RSUs.



(iv)
Permitted Elections as to Settlement. Elections as to the time of settlement of
deferred RSUs shall conform to the terms of Section 9(c).

 
(v)
Forfeiture Risk. A validly deferred RSU will remain forfeitable as provided
herein until the RSU has become vested. Thereafter, although it will still be
referred to as an RSU for purposes of the Plan, it will be non-forfeitable.



(vi)
Form of Settlement. RSUs that are validly deferred will, upon such deferral, be
treated as Deferred Shares and, to the fullest extent permitted under Nasdaq
Marketplace Rule 4350(i)(1)(A)(ii), such Deferred Shares will be settled solely
by delivery of actual Shares not drawn from the Shares reserved under Section 4,
provided that Cash-Settled RSUs, if designated as Director Compensation by the
Administrator, may be deferred in accordance with Section 8.



7.    Grants of Options and SARs. Options and/or SARs shall be granted to
non‑employee directors in accordance with policies established from time to time
by the Board specifying the directors or classes of directors to be granted such
awards, the number of shares to be subject to Options or SARs, and the time or
times at which such awards shall be granted, vested, exercisable, and expire,
and such other terms as may be established by the Board.


    

7

--------------------------------------------------------------------------------




(a)    Annual Grant of Option to a Non-Employee Director. The policy with
respect to annual grants of Options under this Section 7, effective as of June
21, 2007 and continuing until modified or revoked by the Board, shall be as
follows:


(i)
Award Type and Amount. Effective June 21, 2007, annual grants of Options to
non-employee directors were discontinued.



(ii)
Vesting and Forfeiture Terms. With respect to each Option granted before June
21, 2007 under this Section 7(a), the Option shall vest and become exercisable
in full at the close of business on the June 1 following the date of grant of
such award, subject to the following:



(A)
If such Option has not previously vested or been forfeited, it shall vest and
become exercisable in full upon a Change in Control, upon the Participant's
death, or upon the termination of the Participant's service as a director due to
Disability.



(B)
If such Option has not previously vested or been forfeited, it shall vest and
become exercisable as to the "Pro Rata Shares" upon a termination of the
Participant's service as a director due to a voluntary termination of service
(i.e., excluding termination due to Disability or Mandatory Retirement). For
purposes of this Section 7(a)(ii), the "Pro Rata Shares" shall be the number of
Shares determined by multiplying (1) the number of Shares as to which the Option
would have vested and become exercisable if the Participant had continued to
serve as a director through the anticipated date of the next annual meeting of
shareholders by (2) a fraction the numerator of which is the number of days from
the date of the latest annual meeting of shareholders through the date of the
Participant's termination and the denominator of which is 365 (rounded up to the
next whole share).



(C)
Any portion of an Option that has not vested and become exercisable at the date
of a director's Mandatory Retirement shall remain outstanding and become
exercisable in accordance with the first sentence of this Section 7(a)(ii),
provided that such Option shall become exercisable in full upon a Change in
Control or the death of the director, and each such portion of the Option that
becomes exercisable after such Mandatory Retirement shall expire at the end of
the one-year period following the date it becomes exercisable as provided in
Section 7(a)(iii).



Except in the case of a Mandatory Retirement or as otherwise determined by the
Board, any portion of a Participant's Option that has not vested and become
exercisable at or before the time of termination of the Participant's service as
a director (this would include the entire unvested Option in the event of a
director's removal from service) as provided herein will cease to vest and will
be forfeited upon such termination.



8

--------------------------------------------------------------------------------




(iii)
Option Term. With respect to each Option granted before June 21, 2007 under this
Section 7(a), the Option, to the extent not previously forfeited, shall expire
at the earlier of (i) ten years after the date of grant (or such earlier date as
may be specified by the Board prior to grant), or (ii) one year after the
Participant ceases to serve as a director of the Company for any reason except
that, in the case of a termination due to Mandatory Retirement, any portion of
the Option that becomes exercisable at a date following the Mandatory
Retirement, as provided in Section 7(a)(ii)(C), shall expire one year after the
date such portion vests and becomes exercisable. (Note: Portions of any Option
that were vested and exercisable at the date of Mandatory Retirement will expire
one year after such Mandatory Retirement, but in no event later than ten years
after the date of grant).

    
(b)    Exercise Price and Grant Price. The exercise price per Share purchasable
under an Option will be equal to 100% of the Fair Market Value of a Share on the
date of grant of the Option. The grant price per Share subject to an SAR will be
equal to 100% of the Fair Market Value of a Share on the date of grant of the
SAR.


(c)    Option and SAR Maximum Term. The maximum term of an Option or SAR granted
hereunder shall be ten years from the date of grant.


(d)    Payment of Exercise Price. The exercise price of an Option shall be paid
to the Company either in cash or by the surrender of Shares or the withholding
of Shares from those deliverable upon exercise of the Option, or any combination
thereof, or in such other lawful form or manner as may be established by the
Administrator; provided, however, that, unless otherwise determined by the
Administrator, Shares shall not be surrendered or withheld in payment of the
exercise price if such surrender or withholding would result in additional
accounting expense to the Company.


8.    Deferral of Fees In Deferred Shares and Deferred Cash. Each director of
the Company who is eligible under Section 5 may elect, in accordance with
Section 8(a), to defer receipt of Director Compensation in the form of Deferred
Shares under Section 8(b) or deferred cash under Section 8(c).


(a)    Elections. A director shall elect to participate in the deferral feature
under this Section 8 and the terms of such participation by timely filing an
election with the Company as provided below:


(i)
Timing of Elections. A deferral election filed by the end of the calendar year
prior to the Plan Year in which the Director Compensation will be earned will in
all cases be deemed timely. In addition, a newly eligible Participant (within
the meaning of Treas. Reg. § 1.409A-2(a)(7)) may make a deferral election with
respect to Director's initial Director Compensation (earned after the date of
such election) not later than 30 days after his or her election or appointment
to the Board (which will apply only to Director Compensation attributable to
service by the director after the election has been filed, to the extent
required under Code Section 409A). The Administrator may permit deferral
elections to be filed at such other times as are permitted under Code Section
409A.




9

--------------------------------------------------------------------------------




(ii)
Effect and Irrevocability of Elections. Elections shall be deemed continuing and
therefore applicable to Plan Years after the initial Plan Year covered by the
election, until the election is modified or superseded by the Participant.
Elections filed before the calendar year in which the Plan Year in which the
Director Compensation will be earned commences (other than elections subject to
Section 9(c)) shall become irrevocable at the commencement of that calendar
year. Other elections shall become irrevocable upon filing or at such other time
as may be specified by the Administrator, such specification to comply with
applicable provisions of the 2010 Plan. The latest election filed with the
Administrator shall be deemed to supersede all prior inconsistent elections that
remain modifiable or revocable at the time of filing of the latest election
prior to the beginning of a Plan Year or at such other date as may be specified
by the Administrator, provided that any date so specified shall comply with
applicable provisions of the 2010 Plan and also ensure effective deferral of
taxation and otherwise comply with applicable laws.



(iii)
Matters To Be Elected. The Administrator will provide a form or forms of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 8 and Section 9.



(iv)
Time of Filing Elections. An election must be received by the Administrator
prior to the deadline specified by the Administrator. Under no circumstances may
a Participant defer compensation to which the Participant has attained, at the
time of deferral, a legally enforceable right to current receipt of such
compensation.



(b)    Deferral of Director Compensation in the Form of Deferred Shares. If a
Participant has elected to defer receipt of a specified amount of Director
Compensation in the form of Deferred Shares, a number of Deferred Shares shall
be credited to the Participant's Account, as of the date such Director
Compensation otherwise would have been payable to the Participant but for such
election to defer, equal to (i) such amount otherwise payable divided by (ii)
the Fair Market Value of a Share at that date. Deferred Shares credited under
this Section 8(b) shall be subject to the terms and conditions of Deferred
Shares specified in Sections 9(a), 9(b), and 9(c). The right and interest of
each Participant in Deferred Shares credited to the Participant's Account under
this Section 8(b) at all times will be nonforfeitable.


(c)    Deferral of Director Compensation in the Form of Deferred Cash. If a
Participant has elected to defer receipt of a specified amount of Director
Compensation in the form of deferred cash, an amount equal to such specified
amount shall be credited to the Participant's Account as of the date such
Director Compensation otherwise would have been payable to the Participant but
for such election to defer. Deferred cash credited to a Participant's Account
may be invested in such investment vehicles as may be designated from
time-to-time by the Board or a Board committee. The terms of any such investment
(including relating to timing, crediting of earnings and losses, and
reallocation among investment vehicles) shall be subject to such rules,
regulations and determinations as may be adopted by the Administrator. The
Company may link the earnings and losses under designated investment vehicles to
the returns of actual investments in such vehicles, which investments may be
made directly by the Company or through a rabbi trust or other intermediary;
provided, however, that the Participant shall have no rights with respect to any
specific assets that would cause the Participant to be other than an unsecured
creditor of the Company or to be otherwise in constructive receipt of any cash
or property. The right and interest of each Participant relating to deferred
cash credited to his or her Account at all times will be nonforfeitable.



10

--------------------------------------------------------------------------------




(d)    Cessation of Service as a Director. If any Director Compensation
otherwise subject to an election would be paid to a Participant after he or she
has ceased to serve as a director, such payment shall not be subject to deferral
under this Section 8, but shall instead be paid in accordance with the Company's
regular non‑employee director compensation policies.


9.    Other Terms of Accounts.


(a)    Dividend Equivalents on Share Units. Dividend equivalents will be
credited on Share Units (i.e., RSUs and Deferred Shares) credited to a
Participant's Account as follows:


(i)
Cash and Non‑Share Dividends. If the Company declares and pays a dividend on
Shares in the form of cash or property other than Shares, then a number of
additional Share Units shall be credited to a Participant's Account as of the
designated crediting date for such dividend equal to (i) the number of Share
Units credited to the Account as of the record date for such dividend,
multiplied by (ii) the amount of cash plus the Fair Market Value of any property
other than Shares actually paid as a dividend on each Share at such payment
date, divided by (iii) the Fair Market Value of a Share at such designated
crediting date.



(ii)
Share Dividends and Splits. If the Company declares and pays a dividend on
Shares in the form of additional Shares, or there occurs a forward split of
Shares, then a number of additional Share Units shall be credited to the
Participant's Account as of the payment date for such dividend or forward Share
split equal to (i) the number of Share Units credited to the Account as of the
record date for such dividend or split multiplied by (ii) the number of
additional Shares actually paid as a dividend or issued in such split in respect
of each Share.



(iii)
Designated Crediting Date. The Administrator may designate the crediting date
for dividend equivalents under Section 9(a)(i), which may be not earlier than
the dividend payment date and not later than six months after the dividend
payment date. No interest will be credited on cash amounts between the dividend
payment date and the designated crediting date.



(iv)
Alternative Forms of Crediting Dividend Equivalents. Other provisions of this
Section 9(a) notwithstanding, the Administrator may provide for crediting of
dividend equivalents in cash rather than as additional Share Units, or may
otherwise vary the manner of crediting dividend equivalents (subject to
compliance with Code Section 409A), provided that such alternative manner of
crediting dividend equivalents is not substantially inequitable, subject to such
terms as the Administrator may determine, including but not limited to
circumstances in which the Administrator concludes that the existing manner of
crediting dividend equivalents is administratively burdensome.



(b)    Reallocation of Accounts. A Participant shall have no right to have
amounts credited as cash in his or her Account reallocated or switched to Share
Units in such Account or amounts credited as Share Units in such Account
reallocated or switched to deferred cash in such Account, unless otherwise
determined by the Board. The foregoing notwithstanding, in the event of a Change
in Control, unless otherwise specifically elected by the Participant prior to
the Change in Control, the Participant's Share Unit balance in his or her
Account shall be automatically converted into deferred cash based on the Fair
Market Value of Shares as of the close of business on the day of the Change in
Control (or, if no Shares remain outstanding at that time, as of the close of
business on the day preceding the Change in Control). If and to the extent
authorized under Section 8(c), amounts of deferred cash may be reallocated among
investment alternatives made available for cash deferrals under the Plan.



11

--------------------------------------------------------------------------------




(c)    Elections as to Settlement. Each Participant, at the time the Participant
makes a deferral election under Section 6(e) or Section 8(a), shall file an
election with the Administrator specifying the time or times at which the
Participant's Account will be settled, following the Participant's termination
of service as a director of the Company, and whether distribution will be in a
single lump sum or in a number of annual installments not exceeding ten;
provided, however, that, if no valid election has been filed as to the time of
settlement of a Participant's Account or any portion thereof, such Account or
portion thereof shall be distributed in a single lump sum on the first business
day of the calendar year following the year in which the Participant ceases to
serve as a director. If installments are elected, such installments must be
annual installments commencing not later than the first year following the year
in which the Participant ceases to serve as a director (on such annual
installment date as may be specified by the Administrator) and extending over a
period not to exceed ten years. Each such installment shall be deemed a
“separate payment” for purposes of Code Section 409A.


(i)
Matters Covered by Election. Subject to the terms of the Plan, the Administrator
shall determine whether all deferrals under the Plan must be subject to a single
election as to the time or times of settlement, or whether settlement elections
may relate to deferrals relating to a specified Plan Year. If the Administrator
permits elections to relate to a specified Plan Year, such election shall apply
to the amounts originally credited in respect of such Plan Year and to any
additional amounts credited as dividend equivalents or interest in respect of
such originally credited amounts and previously credited additional amounts.



(ii)
Modifying Elections - Second Elections. To the extent permitted under Section
409A of the Code and the regulations issued thereunder, a Participant may change
the form of settlement (i.e., lump sum or installments, or the number of
installments) and/or the settlement date selected under a deferral election,
provided (A) the new election must be must be filed with the Administrator at
least 12 full months before settlement would occur under the election in place
prior to the change, (B) the new election is not effective for a period of 12
months from the date made, and (C) the settlement date under the modified
election defers settlement for at least five years from the date settlement
would otherwise have occur. The foregoing notwithstanding, elections under this
Section 9(c) shall not be permitted, if permitting such an election would result
in constructive receipt by the Participant of compensation in respect of the
Participant's Account prior to the actual settlement of such Account or would
fail to comply with Code Section 409A.



(d)    Statements. The Administrator will furnish statements to each Participant
reflecting the amounts credited to a Participant's Account, transactions
therein, and other related information no less frequently than once each
calendar year. Statements may be combined with other information, including
information with respect to other compensation plans, being provided to the
Participant.


(e)    Fractional Shares. The amount of Share Units credited to an Account shall
include fractional Shares calculated to at least three decimal places.


10.    Settlement of Accounts. The Company will settle a Participant's Account
by making one or more distributions to the Participant (or his or her
Beneficiary, following Participant's death) at the time or times, in a lump sum
or installments, as specified in the Participant's election(s) filed in
accordance with Sections 6(e) and 9(c); provided, however, that an Account will
be settled at times earlier than those specified in such election in accordance
with Sections 10(b), or 10(c); and provided further, that RSUs as to which no
valid election to defer has been filed will be settled at the date specified in
connection with the award under Section 6.



12

--------------------------------------------------------------------------------




(a)    Form of Distribution. Distributions in settlement of a Participant's
Account shall be made only in cash with respect to deferred cash, in Shares with
respect to Share-Settled Share Units (including Deferred Shares as specified
herein) and in cash with respect to Cash-Settled Share Units.


(b)    Death or Disability. If a Participant ceases to serve as a director due
to death or Disability or dies prior to distribution of all amounts from his or
her Account, the Company shall make a single lump‑sum distribution to the
Participant or his or her Beneficiary. Any such distribution shall be made as
soon as practicable (and in any case within 90 days) following the Participant's
cessation of service due to death or Disability.


(c)    Financial Emergency and Other Payments. Other provisions of the Plan
notwithstanding, if, upon the written application of a Participant, the Board
determines that the Participant has suffered an unforeseeable financial
emergency, the Board may direct the payment to the Participant of all or a
portion of the balance of the Participant's Account and the time and manner of
such payment. For purposes of this Plan, an unforeseeable financial emergency is
an unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children shall not be considered to be the result of an unforeseeable
financial emergency. It is intended that the Board's determination as to whether
a Participant has suffered an "unforeseeable financial emergency" and the amount
of any distribution related to such emergency shall be made consistent with the
requirements under Code Section 409A.


(d)    Distribution Upon a Change in Control. A Participant's RSUs and Accounts
will be subject to settlement upon certain Change in Control events as provided
in Section 13(e), and otherwise in accordance with the terms specified in the
Participant's valid deferral elections. Other provisions of the Plan
notwithstanding, settlement of RSUs and Accounts (other than Grandfathered
Accounts) in the event of a Change in Control will occur only if an event
relating to the Change in Control constitutes a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Treas. Reg. § 1.409A-3(i)(5). In
such event, the Company shall make a single lump-sum distribution to the
Participant in settlement of his or her RSUs and in settlement of his or her
Account as promptly as practicable and in any case not later than 90 days
following the event. If a Change in Control occurs that would have triggered a
distribution but for the preceding sentence, the distribution will instead occur
upon the occurrence of the next following event that, under Code Section 409A,
would be a permissible event triggering distributions of deferred compensation.


(e)    Distributions in Certain Cases if Director Has Become an Employee. Other
provisions of the Plan notwithstanding, if a director is a “Specified Employee”
at the time of settlement of his or her RSUs or Account, any such settlement
subject to Section 409A (a)(2)(A)(i) that would be made within six months
following a separation from service of the Director shall instead occur at the
expiration of the six-month period under Section 409A(a)(2)(B)(i). If
distributions are delayed pursuant to this provision, the accumulated amounts
withheld on account of Section 409A will be paid on the first business day after
the end of the six-month period. If the Participant dies during the six-month
period, the withheld amounts shall be paid to the Participant's Beneficiary as
soon as practicable (and in any case within 90 days) after the Participant's
death. In the case of installments, this delay shall not affect the timing of
any installment otherwise payable after the six-month delay period. Status as a
“Specified Employee” shall be determined in accordance with Section 11(a)(vii)
of the 2010 Plan (except that, if required under Code Section 409A, status as a
“Specified Employee” through the end of the Company's 2010 fiscal year shall be
determined in accordance with the terms of Section 9(e) as in effect at the
commencement of the 2010 fiscal year (at January 31, 2010)). This paragraph
10(e) shall not apply to Grandfathered Accounts, which shall continue to be
subject to, and governed by, the terms of the Plan as in effect on December 31,
2004.

13

--------------------------------------------------------------------------------




(f)     Separation from Service. Other provisions of the Plan notwithstanding,
settlement of RSUs and Accounts triggered by a Participant's termination of
service and intended to qualify under Section 409A(a)(2)(A)(i) shall be made
only at the time that the Participant has had a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) (or earlier at such time, after a
termination of service as a director but subject to Section 13(h) below, that
there occurs another event triggering a distribution under the Plan or the
applicable Award agreement in compliance with Section 409A).


11.    Limitations on Deferrals and Related Participant Rights. The rights of a
Participant with respect to deferrals under Sections 6, 8, 9, and 10, including
any right to modify an election as to the time of settlement under Section 9(c),
shall be limited or suspended at any time if and to the extent required by law
or if the existence of such right would cause a Participant to be deemed to be
in constructive receipt of amounts credited to his or her Account or otherwise
cause the Participant's deferral of taxation with respect to compensation
deferred hereunder to be ineffective. The Plan is intended to comply with the
applicable requirements of Code Section 409A and its corresponding regulations
and related guidance, and shall be maintained and administrated in accordance
with Code Section 409A. Notwithstanding anything in the Plan to the contrary,
distributions from the Plan may only be made in a manner, and upon an event,
permitted by Code Section 409A, and the Company shall have no authority to
accelerate distributions relating to deferrals subject to Code Section 409A in
excess of the authority permitted under Section 409A.


12.    Definitions Relating to Change in Control. For purposes of this Plan, the
following definitions shall apply:


(a)    "Beneficial Owner," "Beneficially Owns," and "Beneficial Ownership" shall
have the meanings ascribed to such terms for purposes of Section 13(d) of the
Exchange Act and the rules thereunder, except that, for purposes of this Section
12, "Beneficial Ownership" (and the related terms) shall include Voting
Securities that a Person has the right to acquire pursuant to any agreement, or
upon exercise of conversion rights, warrants, options or otherwise, regardless
of whether any such right is exercisable within 60 days of the date as of which
Beneficial Ownership is to be determined.


(b)    "Change in Control" means and shall be deemed to have occurred if, after
June 21, 2007,


(i)
any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security of the Company and
immediately after such acquisition such Person has, directly or indirectly, the
Beneficial Ownership of Voting Securities representing 20 percent or more of the
total voting power of all the then-outstanding Voting Securities; or



(ii)
those individuals who as of June 21, 2007 constitute the Board or who thereafter
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors as of June 21, 2007 or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority of the members of the Board; or




14

--------------------------------------------------------------------------------




(iii)
there is consummated a merger, consolidation, recapitalization or reorganization
of the Company, a reverse stock split of outstanding Voting Securities, or an
acquisition of securities or assets by the Company (a "Transaction"), other than
a Transaction which would result in the holders of Voting Securities having at
least 80 percent of the total voting power represented by the Voting Securities
outstanding immediately prior thereto continuing to hold Voting Securities or
voting securities of the surviving entity having at least 60 percent of the
total voting power represented by the Voting Securities or the voting securities
of such surviving entity outstanding immediately after such Transaction and in
or as a result of which the voting rights of each Voting Security relative to
the voting rights of all other Voting Securities are not altered; or



(iv)
there is implemented or consummated a plan of complete liquidation of the
Company or a sale or disposition by the Company of all or substantially all of
the Company's assets other than any such transaction which would result in
Related Parties owning or acquiring more than 50 percent of the assets owned by
the Company immediately prior to the transaction.



(c)    "Person" shall have the meaning ascribed for purposes of Section 13(d) of
the Exchange Act and the rules thereunder.


(d)    "Related Party" means (i) a majority-owned subsidiary of the Company; or
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned subsidiary of the Company; or (iii) a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportion as their ownership of Voting Securities; or
(iv) if, prior to any acquisition of a Voting Security which would result in any
Person Beneficially Owning more than ten percent of any outstanding class of
Voting Security and which would be required to be reported on a Schedule 13D or
an amendment thereto, the Board approved the initial transaction giving rise to
an increase in Beneficial Ownership in excess of ten percent and any subsequent
transaction giving rise to any further increase in Beneficial Ownership;
provided, however, that such Person has not, prior to obtaining Board approval
of any such transaction, publicly announced an intention to take actions which,
if consummated or successful (at a time such Person has not been deemed a
"Related Party"), would constitute a Change in Control.


(e)    "Voting Securities" means any securities of the Company which carry the
right to vote generally in the election of directors.



15

--------------------------------------------------------------------------------




13.    General Provisions.


(a)    Limits on Transferability. Restricted Stock prior to the lapse of
restrictions, Options, RSUs, Deferred Shares, deferred cash, and all other
rights under the Plan will not be transferable by a Participant except by will
or the laws of descent and distribution, or to a Beneficiary in the event of a
Participant's death, and will not otherwise be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or his or her Beneficiary. Any attempt
to alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void. The foregoing notwithstanding, the
Administrator may permit a Participant to transfer Options and related rights to
one or more trusts, partnerships, or family members during the lifetime of the
Participant solely for estate planning purposes, but only if and to the extent
then consistent with the registration of any offer and sale of Shares related
thereto on Form S‑8, Form S‑3, or such other registration form of the Securities
and Exchange Commission as may then be permitted to be filed with respect to the
Plan. The Company may rely upon the beneficiary designation last filed in
accordance with this Section 13(a). The foregoing notwithstanding, any more
restrictive limitations on transferability set forth in Section 10(b) of the
2010 Plan which are not subject to the discretion of the Board will apply to
awards hereunder.


(b)    Adjustments. The adjustment provisions of Section 10(c) of the 2010 Plan
shall apply to awards under the Plan, including Grandfathered Awards and other
awards granted before June 24, 2010. Such adjustments shall apply to any
specification of the number of awards to be automatically granted if such number
is specified as a number of Shares. In connection with any adjustment to the
number and kind of Shares credited as RSUs and Deferred Shares, such adjustment
shall take into account any Share Units credited as dividend equivalents under
Section 9(a).


(c)    Receipt and Release. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the compensation deferred and
relating to the Account to which the payments relate against the Company, the
Board, or the Administrator, and the Administrator may require such Participant
or Beneficiary, as a condition to such payments, to execute a receipt and
release to such effect. In the case of any payment under the Plan of less than
all amounts then credited to an Account in the form of RSUs or Deferred Shares,
the amounts paid shall be deemed to relate to the RSUs or Deferred Shares
credited to the Account at the earliest time.


(d)    Compliance. The compliance provisions of Section 10(a) of the 2010 Plan
shall apply to awards and otherwise under the Plan.


(e)    Changes to the Plan and Awards. The Board may amend, suspend or
discontinue the Plan, the authority to grant awards under the Plan, or any
outstanding award (and any agreement relating thereto) without the consent of
any other party, including shareholders or Participants, to the fullest extent
authorized under the 2010 Plan (including Section 10(e) thereunder). The
foregoing notwithstanding, the Board, in its sole discretion, may terminate the
Plan (in whole or in part). If the Board terminates the Plan, amounts credited
the Participant's Account shall be paid in accordance with the terms of the
Plan. In the event of a Change in Control that constitutes a “change in control”
event within the meaning of Code Section 409A, the Plan shall terminate as of
the date of the Change in Control and the amounts credited to the Participant's
Account shall be distributed as soon as practicable thereafter consistent with
Code Section 409A. The restrictions on repricing under Section 10(e) of the 2010
Plan shall apply to all Options and SARs under the Plan, including those granted
prior to June 24, 2010.



16

--------------------------------------------------------------------------------




(f)    Unfunded Status of Plan; Creation of Trusts. The Plan is intended to
constitute an "unfunded" Plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder
(except insofar as Shares are issued in connection with Restricted Stock). With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Board may authorize the creation of trusts or make other arrangements to
meet the Company's obligations under the Plan, which trusts or other
arrangements shall be consistent with the "unfunded" status of the Plan unless
the Board otherwise determines with the consent of each affected Participant.
The establishment and maintenance of, or allocations and credits to, the Account
of any Participant shall not vest in any Participant any right, title or
interest in and to any Plan assets or benefits except at the time or times and
upon the terms and conditions and to the extent expressly set forth in the Plan
and in accordance with the terms of any trust.


(g)    Other Participant Rights. No Participant shall have any of the rights or
privileges of a shareholder of the Company under the Plan, including as a result
of the grant of an Option or SAR, or crediting of RSUs, Deferred Shares or other
amounts to an Account, or the creation of any Trust and deposit of Shares
therein, except at such time as such Option or SAR may have been duly exercised
or Shares may be actually delivered in settlement of an Account (in whole or in
part); provided, however, that a Participant granted Restricted Stock shall have
rights of a shareholder except to the extent that those rights are limited by
the terms of the Plan and the agreement relating to the Restricted Stock. No
provision of the Plan, document relating to the Plan, or transaction hereunder
shall confer upon any Participant any right to continue to serve as a director
of the Company or in any other capacity with the Company or a subsidiary or to
be nominated for reelection as a director, or interfere in any way with the
right of the Company to increase or decrease the amount of any compensation
payable to such Participant. Subject to the limitations set forth in Section
13(a), the Plan shall inure to the benefit of, and be binding upon, the parties
hereto and their successors and assigns.


(h)    Continued Service as an Employee. If a Participant ceases to serve as a
director and, immediately thereafter, is employed by the Company or any
subsidiary, then such Participant will be deemed to have a separation from
service if and to the extent required under Treas. Reg. § 1.409A-1(h)(5).


(i)    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations under the Plan, and any agreement under the Plan shall be
determined in accordance with the Pennsylvania Business Corporation Law, to the
extent applicable, other laws (including those governing contracts) of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of laws, and applicable federal law.


(j)    Limitation. A Participant and his or her Beneficiary shall assume all
risk in connection with any decrease in value of Restricted Stock, Options,
RSUs, Deferred Shares, or deferred cash deemed invested in specified investment
vehicles, and neither the Company, the Board nor the Administrator shall be
liable or responsible therefor.


(k)    Severability. In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.


(l)    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitation on the power of the Board to adopt
such other compensatory arrangements for directors as it may deem desirable.

17

--------------------------------------------------------------------------------




(m)    Effective Date and Plan Termination. The Plan, as amended and restated
herein, shall be effective as of the June 24, 2010. Unless earlier terminated by
action of the Board, the Plan will remain in effect until such time as no Shares
remain available under the 2010 Plan for delivery under this Plan and the
Company has no further rights or obligations under the Plan with respect to
outstanding awards or Accounts under the Plan.




Approved by the Board of Directors June 24, 2010.
Amended and Restated/Approved by the Board of Directors January 18, 2012







18